Exhibit 10.1






RENEWAL AGREEMENT
This RENEWAL AGREEMENT (the “Renewal Agreement”), dated as of February 26, 2020,
is made and entered into by VONAGE HOLDINGS CORP., a Delaware corporation (the
“Company”), and LEGION PARTNERS ASSET MANAGEMENT, LLC, a Delaware limited
liability company (together with its Affiliates “Legion Partners”), and each of
the other persons listed on the signature page to this Renewal Agreement
(collectively with Legion Partners and together with any other Affiliates of
Legion Partners, the “Investor Group” and each individually, an “Investor”).
WHEREAS, the Company and the Investor Group believe that the best interest of
the Company and its stockholders (including the Investor Group) would be served
at this time by renewing the Cooperation Agreement, dated as of March 15, 2019,
between the Company and the Investor Group, a copy of which is annexed to this
Renewal Agreement as Annex 1 (the “Cooperation Agreement”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Renewal Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged the parties to this Renewal Agreement, intending to be legally
bound by this Renewal Agreement, agree as follows:
1.The parties agree that Sections 1, 2, 3, 6, 10, 11, 12, 13, 14, 15, 16, 17,
18, 19, 20, 21, 22, 23, 24, and 25 of the Cooperation Agreement are hereby
incorporated herein by reference effective as of the date hereof and as if fully
set forth herein, subject to the following:
(a)    References to “this Agreement” shall mean the Renewal Agreement.
(b)    References to the “2019 Annual Meeting” shall mean the 2020 annual
meeting of stockholders.
(c)    References to the “2020 Annual Meeting” shall mean the 2021 annual
meeting of stockholders.
(d)    References to the “New York Stock Exchange” or “NYSE” shall mean the
Nasdaq Global Select Market.
(e)    Clauses (i) and (ii) of Section 1(a) of the Cooperation Agreement are
hereby deleted in their entirety.
(f)    Clause (A) of the final paragraph of Section 3(a) of the Cooperation
Agreement is hereby amended to delete the words “or otherwise violate Section 3
or Section 6” and to substitute the words “; provided, however that, the
Investor Group agrees that it shall initiate all communications within the scope
of this clause (A) by contacting the Chairman of the Board and shall conduct
such communications only with such individuals as the Chairman of the Board
shall designate.”




--------------------------------------------------------------------------------




(g)    Clause (C) of the final paragraph of Section 3(a) of the Cooperation
Agreement is hereby amended and restated to read in its entirety as follows:
“privately communicating, subject to customary confidentiality obligations, to
any of their investors or potential investors, in each case, solely to the
extent such communications contain information that is readily available to the
general public, provided that such communications are not reasonably expected to
be publicly disclosed, are understood by all parties to be private
communications and are not undertaken to circumvent any of the provisions set
forth herein.”
(h)    Clause (D) of the final paragraph of Section 3(a) of the Cooperation
Agreement is hereby amended to insert after the word “Company” the words
“factual matters concerning the Company.”
2.    The proviso in the last sentence of Section 6(a) of the Cooperation
Agreement is hereby amended to delete the words “or otherwise violate Section 3
of this Agreement” and to substitute the words “; provided, further that, the
Investor Group agrees that it shall initiate all such communications by
contacting the Chairman of the Board and shall conduct such communications only
with such individuals as the Chairman of the Board shall designate.”
3.    The Company hereby makes, as of the date hereof, mutatis mutandis, the
representations and warranties to the Investor Group set forth in Section 4 of
the Cooperation Agreement; provided, that all references therein to “this
Agreement” shall be to this Renewal Agreement.
4.    Each Investor, on behalf of itself, jointly and severally, makes, as of
the date hereof, mutatis mutandis, the representations and warranties to the
Company set forth in Section 5 of the Cooperation Agreement; provided that all
references therein to “this Agreement” shall be to this Renewal Agreement and
all references therein to Exhibit A shall refer to Exhibit A attached to this
Renewal Agreement
5.    Prior to the filing of the Current Report on Form 8-K referred to in
paragraph 6 in this Renewal Agreement, neither the Company nor any of the
Investors shall issue any press release or make any public announcement
regarding this Renewal Agreement or take any action that would require public
disclosure relating to such action without the prior written consent of the
other party. No party or any of its Affiliates shall make any public statement
(including, without limitation, in any filing required under the Exchange Act)
concerning the subject matter of this Renewal Agreement inconsistent with the
Current Report on Form 8-K.
6.    (a)    Prior to 9:00 a.m. (Eastern Time) on February 27, 2020, the Company
shall file a Current Report on Form 8-K with the SEC substantially in the form
of Annex 2.
(a)    None of the Investors shall, during the Standstill Period, (i) issue a
press release in connection with this Renewal Agreement or the actions
contemplated by this Renewal Agreement or (ii) otherwise make any public
disclosure or announcement with respect to this Renewal Agreement or the actions
contemplated by this Renewal Agreement, in each case without the prior written
consent of the Company, unless required by applicable law, rules or regulations
in which case the Investor shall, to the extent legally permissible and
practicable, first preview such




--------------------------------------------------------------------------------




disclosure or announcement with the Company in advance of making such disclosure
or announcement and consider comments by the Company.
7.    Each Investor irrevocably appoints Legion Partners Asset Management, LLC
as its attorney-in-fact and representative (the “Legion Representative”), in
such Investor’s place and stead, to do any and all things and to execute any and
all documents and give and receive any and all notices or instructions in
connection with this Renewal Agreement and the transactions contemplated by this
Renewal Agreement. The Company shall be entitled to rely, as being binding on
each Investor, upon any action taken by the Legion Representative or upon any
document, notice, instruction or other writing given or executed by the Legion
Representative.
8.    Each of the Company and the Investors shall be responsible for its own
fees and expenses incurred in connection with the negotiation, execution, and
effectuation of this Renewal Agreement and the transactions contemplated hereby,
including, but not limited to attorneys’ fees incurred in connection with the
negotiation and execution of this Renewal Agreement and all other activities
related to the foregoing; provided, however, that the Company shall reimburse
the Investor Group, within 20 days of the date that the Company receives
reasonably satisfactory supporting documentation, for its reasonable documented
out-of-pocket third party expenses, including legal fees and expenses, as
actually incurred in connection with the Investor Group’s involvement with the
Company prior to the date hereof and the negotiation and execution of this
Renewal Agreement, in an amount not to exceed $60,000.
9.    All capitalized terms not otherwise defined in this Renewal Agreement
shall have the meanings ascribed to such terms in the Cooperation Agreement.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties have duly executed and delivered this Renewal
Agreement as of the date first above written.
 
VONAGE HOLDINGS CORP.


By: /s/ Randy Rutherford 
Name: Randy Rutherford
Title: Chief Legal Officer and Secretary


[Additional signatures on following pages]





LEGION PARTIES:


LEGION PARTNERS, L.P. I


By:
Legion Partners Asset Management, LLC

Investment Advisor




By:
/s/ Christopher S. Kiper
    Name: Christopher S. Kiper
    Title: Managing Director





LEGION PARTNERS, L.P. II


By:
Legion Partners Asset Management, LLC

Investment Advisor




By:
/s/ Christopher S. Kiper
    Name: Christopher S. Kiper
    Title: Managing Director



LEGION PARTNERS, LLC


By:
Legion Partners Holdings, LLC

Managing Member


By:
    /s/ Christopher S. Kiper
    Name: Christopher S. Kiper
    Title: Managing Member



LEGION PARTNERS ASSET MANAGEMENT,
LLC




By:
    /s/ Christopher S. Kiper
    Name: Christopher S. Kiper
    Title: Managing Director









LEGION PARTNERS HOLDINGS, LLC




By:
    /s/ Christopher S. Kiper
    Name: Christopher S. Kiper
    Title: Managing Member





Christopher S. Kiper




/s/ Christopher S. Kiper



Raymond White




/s/ Raymond White




EXHIBIT A
STOCKHOLDERS, AFFILIATES, AND OWNERSHIP
Name of Person or Entity
Number of Shares
Legion Partners, L.P. I (“Legion Partners I”)
Legion Partners I beneficially owns 5,688,555 shares of common stock of the
Company.
Legion Partners, L.P. II (“Legion Partners II”)
Legion Partners II beneficially owns 295,029 shares of common stock of the
Company.
Legion Partners, LLC
As the general partner of each of Legion Partners I and Legion Partners II,
Legion Partners, LLC may be deemed the beneficial owner of the (i) 5,688,555
shares owned by Legion Partners I and (ii) 295,029 shares owned by Legion
Partners II.
Legion Partners Asset Management, LLC (“Legion Partners Asset Management”)
As the investment advisor of each of Legion Partners I and Legion Partners II,
Legion Partners Asset Management may be deemed the beneficial owner of the (i)
5,688,555 shares owned by Legion Partners I and (ii) 295,029 shares owned by
Legion Partners II.
Legion Partners Holdings, LLC (“Legion Partners Holdings”)
Legion Partners Holdings directly beneficially owns 200 shares of common stock
of the Company. In addition, as the sole member of Legion Partners Asset
Management and sole member of Legion Partners, LLC, Legion Partners Holdings may
be deemed the beneficial owner of the (i) 5,688,555 shares owned by Legion
Partners I and (ii) 295,029 shares owned by Legion Partners II.
Christopher S. Kiper
As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. Kiper may be deemed the beneficial owner of the
(i) 5,688,555 shares owned by Legion Partners I, (ii) 295,029 shares owned by
Legion Partners II, and (iii) 200 shares owned by Legion Partners Holdings.
Raymond White
As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. White may be deemed the beneficial owner of the
(i) 5,688,555 shares owned by Legion Partners I, (ii) 295,029 shares owned by
Legion Partners II, and (iii) 200 shares owned by Legion Partners Holdings.





